PRESS RELEASE For Immediate Release Date: July 18, 2007 Contact:Bruce W. Teeters, Sr. Vice President Phone:(386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA ANNOUNCES SECOND QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (AMEX-CTO) today reported net income of $1,115,940 or $.20 earnings per basic share for the quarter ended June 30, 2007, compared with net income of $3,739,534 or $.66 earnings per basic share for the same period in 2006.Earnings before depreciation, amortization and deferred taxes (EBDDT) totaled $.28per share in 2007's second quarter, compared with $.76 per share in 2006.For the six months ended June 30, 2007, net income totaled $.09 earnings per basic share and EBDDT totaled $.34per share.The comparable numbers for the first six months of 2006 were net income of $1.03 earnings per basic share and EBDDT of $1.44 per share.Significantlydecreased stock option accruals in 2006 unfavorably affected the first six months of 2007 compared to the same period in 2006. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer, stated, “The decrease in sales closings in the second quarter of 2007, compared to those recorded in the second quarter of 2006, was due to normal contract timing issues rather than an indication of any change in market activity.Historically, the bulk of the Company’s sales closings are concentrated in the fourth quarter of each year.Interest in the Company’s real estate remains healthy, and management’s priority for the remainder of the year will be to close as many pending contracts as possible.” Consolidated-Tomoka Land Co. is a Florida-based Company primarily engaged in converting Company owned agricultural lands into a portfolio of income properties strategically located throughout the Southeast, and the development, management and sale of targeted real estate properties.Visit our website at www.consolidatedtomoka.com Backto 8K EARNINGS NEWS RELEASE QUARTER ENDED JUNE 30, JUNE 30, 2007 2006 (1) REVENUES $ 5,470,242 $ 8,734,237 NET INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS AND 1,115,940 3,491,080 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE DISCONTINUED OPERATIONS (NET OF INCOME TAX) 248,454 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) NET INCOME (LOSS) $ 1,115,940 $ 3,739,534 BASIC & DILUTED EARNINGS PER SHARE: NET INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS AND CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE $ 0.20 $ 0.62 DISCONTINUED OPERATIONS (NET OF INCOME TAX) 0.04 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) NET INCOME $ 0.20 $ 0.66 (1)THE SECOND QUARTER OF 2 REFLECT THE QUARTERLY IMPACT OF THE SAB WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERS OF 2006. Back to 8K SIX MONTHS ENDED JUNE 30, JUNE 30, 2007 2001 (1) REVENUES: $ 14,059,253 $ 17,122,955 NET INCOME BEFORE DISCONTINUED OPERATIONS AND CUMULATIVE EFFECT OF CHANGE 532,128 5,843,583 DISCONTINUED OPERATIONS (NET OF INCOME TAX) 240,476 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) (216,093 )(2) NET INCOME $ 532,128 5,867,966 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS AND CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE $ 0.09 $ 1.03 DISCONTINUED OPERATIONS (NET OF INCOME TAX) $ 0.04 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) (0.04 )(2) NET INCOME (LOSS) $ 0.09 $ 1.03 (1) THE FIRST SIX MONTHS OF 2 THE IMPACT OF THESAB108ADJUSTMENTMADE IN THE FOURTH QUARTER OF 2006. THE ADJUSTMENT WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERS OF 2006. (2)THE CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE REPRESENTS THECHANGE IN ACCOUNTING FOR STOCKOPTIONSWITH THE ADOPTION OF FINANCIAL ACCOUNTING STANDARDS STATEMENT NO. 123 (REVISED 2004). RECONCILIATION OF NET INCOME (LOSS) TO EARNINGS BEFORE DEPRECIATION, AMORTIZATION AND DEFERRED TAXES QUARTER ENDED JUNE 30, JUNE 30, 2007 2006 (1) NET INCOME (LOSS) $ 1,115,940 $ 3,739,534 ADD BACK: DEPRECIATION & AMORTIZATION 621,457 537,856 DEFERRED TAXES (116,692 ) 66,132 EARNINGS (LOSS) BEFORE DEPRECIATION, AMORTIZATION AND DEFERRED TAXES $ 1,620,705 $ 4,343,522 BASIC & DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 5,715,885 5,681,361 BASIC & DILUTED EBDDT PER SHARE $ 0.28 $ 0.76 SIX MONTHS ENDED JUNE 30, JUNE 30, 2007 2006 NET INCOME $ 532,128 $ 5,867,966 ADD BACK: DEPRECIATION & AMORTIZATION 1,231,250 1,048,803 DEFERRED TAXES 190,537 1,245,342 EARNINGS BEFORE DEPRECIATION, AMORITIZATION AND DEFERRED TAXES $ 1,953,915 $ 8,162,111 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,710,009 5,675,911 BASIC EBDDT PER SHARE $ 0.34 $ 1.44 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES. EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY. THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATION AND DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. (1) THE FIRST QUARTER OF 2 THE QUARTERLY IMPACT OF THE SAB THEFOURTH QUARTER OF 2006. THE ADJUSTMENT WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERSOF 2006. CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER 31, 2007 2006 ASSETS $ $ Cash 1,493,043 738,264 Restricted Cash 1,310,560 1,185,962 Investment Securities 9,248,960 11,780,205 Notes Receivable 700,000 700,000 Refundable Income Taxes 320,381 Land and Development Costs 14,437,470 15,058,340 Intangible Assets 4,910,659 5,103,649 Other Assets 6,423,295 5,569,605 38,844,368 40,136,025 Property, Plant & Equipment: Land, Timber and Subsurface Interests 5,506,980 3,012,623 Golf Buildings, Improvements & Equipment 11,542,925 11,442,492 Income Properties Land, Buildings & Improvements 104,819,695 104,819,695 Other Building, Equipment and Land Improvements 2,803,946 2,584,467 Total Property, Plant and Equipment 124,673,546 121,859,277 Less, Accumulated Depreciation and Amortization (9,241,899 ) (8,221,138 ) Net - Property, Plant and Equipment 115,431,647 113,638,139 TOTAL ASSETS 155,276,015 153,774,164 LIABILITIES Accounts Payable 249,031 167,378 Accrued Liabilities 8,275,063 7,749,121 Accrued Stock Based Compensation 4,728,780 5,743,773 Deferred Profit 563,467 Deferred Income Taxes 29,682,124 29,491,587 Notes Payable 6,936,854 7,061,531 TOTAL LIABILITIES 49,871,852 50,776,857 SHAREHOLDERS' EQUITY Common Stock 5,715,885 5,693,007 Additional Paid in Capital 4,428,362 2,630,748 Retained Earnings 95,155,498 95,650,170 Accumulated Other Comprehensive Loss (895,582 ) (976,618 ) TOTAL SHAREHOLDERS' EQUITY 104,404,163 102,997,307 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 154,276,015 153,774,164 Back to 8K ### “Safe Harbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements. The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made. Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company. There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2007, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely. These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital. Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s current quarter's financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended June 30,2007. The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process. The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures. As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release. Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies.
